           Case 1:20-cv-01342-GLR Document 46 Filed 03/22/21 Page 1 of 17



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND

TERRENCE L. WILLIAMS,                          *

     Plaintiff,                                *

v.                                             *   Civil Action No. GLR-20-1342

AMERICAN LUMPERS SERVICES,                     *
LLC, et al.,
                                               *
     Defendants.
                                      ***
                               MEMORANDUM OPINION

       THIS MATTER is before the Court on Defendant Solo Cup Operating

Corporation’s (“Solo”) 1 Motion to Dismiss (ECF No. 18), and Defendant American

Lumpers Services, LLC’s (“American Lumpers”) Motion to Dismiss or, in the Alternative,

Motion for Summary Judgment (ECF No. 19). The Motions are ripe for disposition and no

hearing is necessary. See Local Rule 105.6 (D.Md. 2018). For the reasons outlined below,

the Court will grant the Motions, which it construes as motions to dismiss.




       1
         Plaintiff Terrence L. Williams named Solo in his Complaint as Dart Container
Corporation (“Dart”). (ECF No. 1). Solo asserts that Williams improperly named Dart as a
Defendant and that Solo was the entity to which American Lumpers assigned Williams.
Williams appears to disagree, but has not otherwise moved for an entry of default against
Dart or objected to Solo responding on Dart’s behalf. (See Pl.’s Opp’n Solo Mot. Dismiss
[“Solo Opp’n”] at 1, ECF No. 34). To the extent this remains an extant dispute, the Court
need not resolve it at this time as the Complaint will be dismissed for failure to state a claim
regardless. For the purposes of this Opinion, the Court will refer to the entity as Solo.
           Case 1:20-cv-01342-GLR Document 46 Filed 03/22/21 Page 2 of 17



                                  I.    BACKGROUND

A.     Factual Background 2

       Plaintiff Terrence L. Williams alleges that he began working for American

Lumpers, a business providing freight handling and staffing services, on April 29, 2019.

(Compl. ¶¶ 1–2, ECF No. 1). American Lumpers assigned Williams to work for Solo as a

forklift driver. (Id. ¶ 3). Shortly thereafter, on May 9, 2019, Williams injured his wrist

while working at Solo. (Id. ¶ 4). Williams does not provide additional detail regarding the

nature or severity of his injury except to say that: (a) it “is a physical impairment within

the meaning of” Md. Code Ann., State Gov’t (“SG”) § 20-601(b); and (b) it “limited one

or more of Plaintiff’s major life activities, within the meaning of” Md. Code Regs.

(“COMAR”) 14.03.02.02(B)(6)(b), “such as, but not limited to, performing manual tasks,

operating a forklift, working and driving a vehicle.” (Compl. ¶ 12).

       The day after his injury, Williams’ physician restricted him to light duty work,

rendering Williams unable to operate the forklift. (Id. ¶ 5). Although Williams does not

detail his efforts to notify Defendants of his condition or request an accommodation, he

asserts that an unspecified Defendant “failed to engage [him] in an interactive process to

arrive at a reasonable accommodation.” (Id. ¶ 19). Williams asserts that if the unspecified

Defendant had engaged in an interactive process, they could have agreed on a reasonable



       2
         Unless otherwise noted, the Court takes the following facts from Williams’
Amended Complaint and accepts them as true. See Erickson v. Pardus, 551 U.S. 89, 94
(2007) (citations omitted). Because the Court will review Defendants’ Motions under Rule
12(b)(6), the Court will not consider the affidavit Williams improperly enclosed with his
Opposition to American Lumpers’ Motion.

                                             2
           Case 1:20-cv-01342-GLR Document 46 Filed 03/22/21 Page 3 of 17



accommodation, “such as, but not limited to light duty work and/or medical leave to care

for his injure[d] wrist.” (Id. ¶ 20). On May 16, 2019, Williams filed a claim with the

Maryland Workers’ Compensation Commission. (Id. ¶ 6). Williams does not provide

information regarding any steps he took to notify Defendants of this action. The following

day, Defendants denied Williams’ request for light duty and terminated his employment.

(Id. ¶ 7). Williams does not explain who denied his request, who discharged him, or the

reasons provided for his discharge.

B.     Procedural History

       Williams filed charges against American Lumpers and Solo with the Equal

Employment Opportunity Commission (“EEOC”) on July 31, 2019. (Id. ¶¶ 8–9). On March

10, 2020, Williams filed this lawsuit against Defendants. (ECF No. 1). The four-count

Complaint alleges: Disability Discrimination in Violation of SG § 20-606 (Count 1);

Failure to Accommodate Plaintiff’s Disability in Violation of SG § 20-606 (Count 2);

Defendant’s 3 Failure to Engage the Plaintiff in an Interactive Process (Count 3); and

Wrongful Termination (Count 4). (Id. ¶¶ 11–26). Williams seeks reinstatement,

compensatory damages, including damages for lost wages and emotional distress, punitive

damages, attorneys’ fees and costs, and prejudgment interest. (Id. ¶¶ 14, 17, 22, 26).

       On August 28, 2020, Solo filed a Motion to Dismiss (ECF No. 18), and American

Lumpers filed a Motion to Dismiss or, in the Alternative, Motion for Summary Judgment

(ECF No. 19). On September 22, 2020, Williams filed Oppositions to both Motions. (ECF


       3
         Although Williams appears to refer to just one Defendant in this count, he does
not clarify the specific Defendant to which he refers.

                                             3
        Case 1:20-cv-01342-GLR Document 46 Filed 03/22/21 Page 4 of 17



Nos. 32, 34). On September 30, 2020, American Lumpers filed a Reply in support of its

Motion. (ECF No. 36). Solo filed its Reply on October 16, 2020. (ECF No. 39).

                                   II.   DISCUSSION

A.     Standard of Review

       1.     Conversion

       American Lumpers styles its Motion as a motion to dismiss under Rule 12(b)(6) or,

in the alternative, for summary judgment under Rule 56. A motion styled in this manner

implicates the Court’s discretion under Rule 12(d). See Pevia v. Hogan, 443 F.Supp.3d

612, 625 (D.Md. 2020) (citation omitted). Rule 12(d) provides that when “matters outside

the pleadings are presented to and not excluded by the court, the [Rule 12(b)(6)] motion

must be treated as one for summary judgment under Rule 56.” Fed.R.Civ.P. 12(d). The

Court “has ‘complete discretion to determine whether or not to accept the submission of

any material beyond the pleadings that is offered in conjunction with a Rule 12(b)(6)

motion and rely on it, thereby converting the motion, or to reject it or simply not consider

it.’” Wells-Bey v. Kopp, No. ELH-12-2319, 2013 WL 1700927, at *5 (D.Md. Apr. 16,

2013) (quoting 5C Wright & Miller, Federal Practice & Procedure § 1366, at 159 (3d ed.

2004 & Supp. 2012)).

       The United States Court of Appeals for the Fourth Circuit has articulated two

requirements for proper conversion of a Rule 12(b)(6) motion to a Rule 56 motion: notice

and a reasonable opportunity for discovery. See Greater Balt. Ctr. for Pregnancy Concerns,

Inc. v. Mayor of Balt., 721 F.3d 264, 281 (4th Cir. 2013). When the movant expressly

captions its motion “in the alternative” as one for summary judgment and submits matters


                                             4
        Case 1:20-cv-01342-GLR Document 46 Filed 03/22/21 Page 5 of 17



outside the pleadings for the court’s consideration, the parties are deemed to be on notice

that conversion under Rule 12(d) may occur. See Moret v. Harvey, 381 F.Supp.2d 458, 464

(D.Md. 2005) (citing Laughlin v. Metro. Wash. Airports Auth., 149 F.3d 253, 260–61 (4th

Cir. 1998)). The Court “does not have an obligation to notify parties of the obvious.”

Laughlin, 149 F.3d at 261.

       Ordinarily, summary judgment is inappropriate when “the parties have not had an

opportunity for reasonable discovery.” E.I. du Pont de Nemours & Co. v. Kolon Indus.,

Inc., 637 F.3d 435, 448 (4th Cir. 2011). Yet “the party opposing summary judgment

‘cannot complain that summary judgment was granted without discovery unless that party

had made an attempt to oppose the motion on the grounds that more time was needed for

discovery.’” Harrods Ltd. v. Sixty Internet Domain Names, 302 F.3d 214, 244 (4th Cir.

2002) (quoting Evans v. Techs. Applications & Serv. Co., 80 F.3d 954, 961 (4th Cir.

1996)). To successfully raise the need for additional discovery, the non-movant must

typically file an affidavit or declaration under Rule 56(d), explaining the “specified

reasons” why “it cannot present facts essential to justify its opposition.” Fed.R.Civ.P.

56(d). A Rule 56(d) affidavit is inadequate if it simply demands “discovery for the sake of

discovery.” Hamilton v. Mayor of Balt., 807 F.Supp.2d 331, 342 (D.Md. 2011) (citation

omitted). A Rule 56(d) request for discovery is properly denied when “the additional

evidence sought for discovery would not have by itself created a genuine issue of material

fact sufficient to defeat summary judgment.” Ingle ex rel. Estate of Ingle v. Yelton, 439

F.3d 191, 195 (4th Cir. 2006) (quoting Strag v. Bd. of Trs., Craven Cmty. Coll., 55 F.3d

943, 954 (4th Cir. 1995)).


                                            5
        Case 1:20-cv-01342-GLR Document 46 Filed 03/22/21 Page 6 of 17



       The Fourth Circuit has warned that it “‘place[s] great weight on the Rule 56[d]

affidavit’ and that ‘a reference to Rule 56[d] and the need for additional discovery in a

memorandum of law in opposition to a motion for summary judgment is not an adequate

substitute for a Rule 56[d] affidavit.’” Harrods, 302 F.3d at 244 (quoting Evans, 80 F.3d at

961). Failing to file a Rule 56(d) affidavit “is itself sufficient grounds to reject a claim that

the opportunity for discovery was inadequate.” Id. (quoting Evans, 80 F.3d at 961). Despite

these holdings, the Fourth Circuit has indicated that there are some limited circumstances

in which summary judgment may be premature, notwithstanding the non-movants’ failure

to file a Rule 56(d) affidavit. See id. A court may excuse the failure to file a Rule 56(d)

affidavit when “fact-intensive issues, such as intent, are involved” and the nonmovant’s

objections to deciding summary judgment without discovery “serve[ ] as the functional

equivalent of an affidavit.” Id. at 244–45 (quoting First Chi. Int’l v. United Exch. Co., 836

F.2d 1375, 1380–81 (D.C.Cir. 1988)).

       Here, the Court in its discretion will decline to convert American Lumpers’ Motion

to a motion for summary judgment. While Williams failed to file a Rule 56(d) affidavit, he

repeatedly states in his Opposition that “[a]lthough Defendant has styled its motion as a

motion for summary judgment, the Court should disregard that request because the Plaintiff

has not had the benefit of discovery.” (Pl.’s Resp. Opp’n Def. Am. Lumpers’ Mot. Dismiss

Alt. Summ. J. [“Am. Lumpers Opp’n”] at 5, ECF No. 32; see also id. at 14 n.3, 15).

Accordingly, the Court will not consider documents outside of Williams’ Complaint in

resolving American Lumpers’ Motion and will treat the Motion as one to dismiss under

Rule 12(b)(6).


                                               6
        Case 1:20-cv-01342-GLR Document 46 Filed 03/22/21 Page 7 of 17



       2.     Rule 12(b)(6)

       The purpose of a Rule 12(b)(6) motion is to “test[ ] the sufficiency of a complaint,”

not to “resolve contests surrounding the facts, the merits of a claim, or the applicability of

defenses.” King v. Rubenstein, 825 F.3d 206, 214 (4th Cir. 2016) (quoting Edwards v. City

of Goldsboro, 178 F.3d 231, 243 (4th Cir. 1999) (citation omitted)). A complaint fails to

state a claim if it does not contain “a short and plain statement of the claim showing that

the pleader is entitled to relief,” Fed.R.Civ.P. 8(a)(2), or does not “state a claim to relief

that is plausible on its face,” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is facially plausible “when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556).

“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.” Id. (citing Twombly, 550 U.S. at 555). Though the plaintiff is

not required to forecast evidence to prove the elements of the claim, the complaint must

allege sufficient facts to establish each element. Goss v. Bank of Am., N.A., 917 F.Supp.2d

445, 449 (D.Md. 2013) (quoting Walters v. McMahen, 684 F.3d 435, 439 (4th Cir. 2012)),

aff’d, 546 F.App’x 165 (4th Cir. 2013).

       In considering a Rule 12(b)(6) motion, a court must examine the complaint as a

whole, consider the factual allegations in the complaint as true, and construe the factual

allegations in the light most favorable to the plaintiff. Albright v. Oliver, 510 U.S. 266, 268

(1994); Lambeth v. Bd. of Comm’rs of Davidson Cnty., 407 F.3d 266, 268 (4th Cir. 2005)

(citing Scheuer v. Rhodes, 416 U.S. 232, 236 (1974)). But the court need not accept


                                              7
           Case 1:20-cv-01342-GLR Document 46 Filed 03/22/21 Page 8 of 17



unsupported or conclusory factual allegations devoid of any reference to actual events,

United Black Firefighters v. Hirst, 604 F.2d 844, 847 (4th Cir. 1979), or legal conclusions

couched as factual allegations, Iqbal, 556 U.S. at 678.

B.     Analysis

       1.      Disability Discrimination (Count 1)

       A plaintiff must allege facts establishing the following to make out a prima facie

case for disability discrimination: “(1) that she has a disability, (2) that she is a ‘qualified

individual’ for employment in question, and (3) that her employer discharged her or took

other adverse employment action because of her disability.” Lacasse v. Didlake, Inc., 712

F.App’x 231, 238–39 (4th Cir. 2018) (citing Jacobs v. N.C. Admin. Office of the Courts,

780 F.3d 562, 572 (4th Cir. 2015)). 4 Defendants advance several arguments for why

Williams’ disability discrimination claim must fail: (1) Williams does not allege a

qualifying disability; (2) Williams does not allege that he was a qualified individual for the


       4
          Although Williams asserts his claims under the Maryland Fair Employment
Practices Act (“MFEPA”), SG § 20-601 et seq., the Court may rely on decisions analyzing
claims under the Americans with Disabilities Act of 1990 (“ADA”), 42 U.S.C. § 12101 et
seq., in evaluating the viability of his claims. See Bales v. Md. Judiciary/Admin. Office of
the Cts., No. JFM-15-3293, 2016 WL 6879902, at *7 (D.Md. Nov. 22, 2016) (finding that
§ 20-606 “in its current form, authorizes the same expansive relief and recovery of damages
as provided under the ADA and provides specific legal protections that mirror ADA
protections”); see also Mass Transit Admin. v. Md. Comm’n on Human Relations, 515
A.2d 781, 787 (Md.Ct.Spec.App. 1986) (“[T]his court has looked to cases interpreting the
federal statute for guidance in interpreting the Maryland Act.”) (citing B & O R. Co. v.
Bowen, 482 A.2d 921, 928 (Md.Ct.Spec.App. 1984)). The Court may also look to cases
brought under the Rehabilitation Act, 29 U.S.C. § 701, because “[t]he scope of liability
under the ADA is generally the same as that under the Rehabilitation Act” and “[t]he ADA
and Rehabilitation Act generally are construed to impose the same requirements due to the
similarity of the language of the two acts.” Wood v. Md. Dep’t of Transp., 732 F.App’x
177, 181–82 (4th Cir. 2018) (citations omitted).

                                               8
          Case 1:20-cv-01342-GLR Document 46 Filed 03/22/21 Page 9 of 17



purposes of SG § 20-606; and (3) Williams does not allege discriminatory intent. At

bottom, the Court agrees with Defendants and will dismiss Count 1 for failure to state a

claim.

                i. Williams does not allege a qualifying disability.

         Under MFEPA, a qualifying disability is defined as a “physical or mental

impairment . . . that is caused by bodily injury, birth defect, or illness, which substantially

limits one or more of an individual’s major life activities.” COMAR 14.03.02.02(B)(6)(b).

A “major life activity” “includes, but is not limited to, functions such as caring for oneself,

performing manual tasks, walking, seeing, hearing, speaking, breathing, learning, working,

driving a vehicle, socializing, and engaging in procreation and recreation.” Id. (B)(7).

         Here, Williams alleges only that he had an injury to his wrist that constituted a

physical impairment within the meaning of MFEPA and that the impairment limited his

major life activities, including “manual tasks, operating a forklift, working and driving a

vehicle.” (Compl. ¶ 12). As Defendants note, Williams has failed to provide any detail

regarding the specific nature of the injury, the severity of the injury, or the expected

duration of the injury. Similarly, Williams provides no facts to support his assertion

regarding the major life activities his injury purportedly limited. Williams’ bald references

to the statutory language are precisely the sort of “[t]hreadbare recitals of the elements of

a cause of action, supported by mere conclusory statements” that the Supreme Court has

held are insufficient to survive a motion to dismiss. See Ashcroft, 556 U.S. at 678.

         In his Opposition to American Lumpers’ Motion, and through a declaration attached

thereto, Williams provides a host of additional allegations concerning the nature of his


                                              9
        Case 1:20-cv-01342-GLR Document 46 Filed 03/22/21 Page 10 of 17



injury. (See Am. Lumpers Opp’n at 2; Williams Aff. ¶¶ 4–7, ECF No. 32-1). Williams also

attaches to his Opposition the results of an independent medical examination he obtained

following his injury. (ECF No. 32-2). In accordance with Williams’ repeated requests,

however, the Court is reviewing Defendants’ Motions under a Rule 12(b)(6) standard and

will not consider extra-pleading material in its analysis. Moreover, courts do not permit

plaintiffs to revise their pleadings through their briefs. See Zachair, Ltd. v. Driggs, 965

F.Supp. 741, 748 n.4 (D.Md. 1997) (“[Plaintiff] is bound by the allegations contained in

its complaint and cannot, through the use of motion briefs, amend the complaint.”), aff’d,

141 F.3d 1162 (4th Cir. 1998).

       If, upon receiving American Lumpers’ Motion, Williams wished to support his

Complaint with additional allegations, he could have amended his Complaint as a matter

of course. See Fed.R.Civ.P. 15(a)(1)(B). He declined to do so. Accordingly, the Court is

compelled to evaluate whether the allegations in the Complaint are sufficient to state a

claim for which relief may be granted. As set forth above, the Complaint does not contain

sufficient factual allegations to support that Williams had a qualifying disability during the

relevant period.

              ii. Williams does not allege that he was a qualified individual.

       In order to establish a prima facie case of disability discrimination, Williams must

plead that he was a “qualified individual” for the job in question. Lacasse, 712 F.App’x at

238–39. A “qualified individual with a disability” is defined as “an individual with a

disability who: (a) With or without reasonable accommodation can perform the essential

functions of the job in question; or (b) Is otherwise qualified for the benefit, term, condition,


                                               10
       Case 1:20-cv-01342-GLR Document 46 Filed 03/22/21 Page 11 of 17



or privilege of employment at issue.” COMAR 14.03.02.02(B)(10). Thus, to resolve

whether a person is a qualified individual, a court must consider whether that person is able

to perform the essential functions of the job in question, and if not, whether the person

could do the job with reasonable accommodation. Tyndall v. Nat’l Educ. Ctrs., Inc. of

Cal., 31 F.3d 209, 213 (4th Cir. 1994) (citing Chandler v. City of Dallas, 2 F.3d 1385,

1393–94 (5th Cir. 1993)).

       Defendants argue that the Complaint is devoid of any allegations supporting

Williams’ assertion that he was a qualified individual. The Court agrees. Indeed, the

Complaint lacks “even a cursory description of what kind of work the Plaintiff does.”

Rubino v. New Acton Mobile Indus., LLC, 44 F.Supp.3d 616, 623 (D.Md. 2014). Only

persons who are qualified for the job in question are protected under the ADA. See Wells

v. BAE Sys. Norfolk Ship Repair, 483 F.Supp.2d 497, 506 (E.D.Va. 2007) (citing EEOC

v. Stowe-Pharr Mills, Inc., 216 F.3d 373, 379 (4th Cir. 2000)). In the absence of any factual

allegations concerning Williams’ qualifications for the job, with or without a reasonable

accommodation, the Court is compelled to conclude that Williams has not satisfied this

element of his prima facie case.

             iii. Williams does not allege discriminatory intent.

       To establish his prima facie case of disability discrimination, Williams must allege

that Defendants took an adverse employment action against him “because of [his]

disability.” Lacasse, 712 F.App’x at 238–39. A disparate treatment disability

discrimination     claim,     such     as    the     one     advanced      by     Williams,

“requires proof of discriminatory intent.” Withers v. Johnson, 763 F.3d 998, 1003 (8th Cir.


                                             11
       Case 1:20-cv-01342-GLR Document 46 Filed 03/22/21 Page 12 of 17



2014). Defendants argue that Williams has failed to support this element of his disability

discrimination claim with any non-conclusory factual allegations. The Court agrees.

       Williams alleges that he injured his wrist while working for Solo; that his physician

limited him to light duty work; and that he filed a workers’ compensation claim. He does

not allege that he notified Defendants of any of these actions. He alleges that he was

subsequently fired, but does not allege that Defendants terminated his employment because

of his injury or because he filed a workers’ compensation claim. In his Opposition to

American Lumpers’ Motion, Williams states that American Lumpers terminated him “after

he advise[d] his supervisor that he ha[d] filed a Workers Compensation claim for the

resulting injury,” and that his supervisor then told him “that he no longer has a job.” (Am.

Lumpers Opp’n at 13). But these are novel allegations made for the first time in Williams’

Opposition. Once again, Williams “is bound by the allegations contained in [his] complaint

and cannot, through the use of motion briefs, amend the complaint.” Zachair, Ltd., 965

F.Supp. at 748 n.4.

       An employer’s “decision not to provide [an] accommodation does not in and of itself

support an inference of discriminatory intent.” E.E.O.C. v. Mfrs. & Traders Tr. Co., 402

F.Supp.3d 201, 235 n.15 (D.Md.), revised and superseded on other grounds, 429 F.Supp.3d

89 (D.Md. 2019). The threadbare allegations contained in the Complaint are insufficient

for this Court to draw an inference of discriminatory intent. Accordingly, the Court finds

that Williams has failed to satisfy this element of his prima facie case. Because Williams




                                            12
        Case 1:20-cv-01342-GLR Document 46 Filed 03/22/21 Page 13 of 17



has failed to satisfy any of the elements of a prima facie case of disability discrimination,

the Court will dismiss this count. 5

       2.      Failure to Accommodate (Count 2)

       To establish a prima facie case for failure to accommodate, a plaintiff must show:

“(1) that he was an individual who had a disability within the meaning of the statute; (2)

that the [employer] had notice of his disability; (3) that with reasonable accommodation he

could perform the essential functions of the position . . . ; and (4) that the [employer]

refused to make such accommodations.” Wilson v. Dollar Gen. Corp., 717 F.3d 337, 345

(4th Cir. 2013) (quoting Rhoads v. Fed. Deposit Ins. Corp., 257 F.3d 373, 387 n.11 (4th

Cir. 2001)).

       As set forth above, Williams fails to allege that he had a qualifying disability and

fails to allege that he put Defendants on notice of that disability. Accordingly, Williams

fails to state a claim for failure to accommodate and this claim must be dismissed.




       5
          The Court further notes that Williams repeatedly fails to specify the Defendant—
let alone the specific individual employee—who was responsible for the alleged
discrimination against him. (See, e.g., Compl. ¶ 7 (“Defendants denied Plaintiff’s request
for light duty and terminated the Plaintiff[.]”); id. ¶ 14 (“As a result of Defendants’ failure
to accommodate the Plaintiff’s disability, and unlawful termination, the Plaintiff has been
damaged as aforesaid.”)). Indeed, in some cases Williams appears to refer to a particular
Defendant, but fails to specify which one. (See id. ¶ 16 (“Defendant’s failure to grant the
Plaintiff light duty and/ or medical leave to care for his injured wrist while it heals,
constitutes a failure to accommodate Plaintiff’s disability[.]”); id. ¶ 19 (“Defendant failed
to engage the Plaintiff in an interactive process to arrive at a reasonable
accommodation.”)). Courts in this district have routinely dismissed multi-defendant
lawsuits that fail to specify which allegations refer to which defendant. See Proctor v. Wells
Fargo Bank, N.A., 289 F.Supp.3d 676, 691 (D.Md. 2018) (citing cases). Even if the Court
were to otherwise find that Williams had stated a claim, it would dismiss on this basis.

                                              13
       Case 1:20-cv-01342-GLR Document 46 Filed 03/22/21 Page 14 of 17



       3.     Failure to Engage in an Interactive Process (Count 3)

       Defendants argue that Count 3 of Williams’ Complaint must fail because a failure

to engage in an interactive process is not an independent cause of action, but rather an

element of proof in support of a claim that an employer failed to accommodate an

employee’s disability. Defendants are correct. See Dressel v. Safeway, Inc., No. ELH-19-

1556, 2020 WL 5880860, at *7 (D.Md. Oct. 2, 2020) (citing cases). Accordingly, the Court

will dismiss Count 3 of the Complaint for failure to state a claim upon which relief may be

granted.

       4.     Wrongful Termination (Count 4)

       In order to plead a common law wrongful discharge claim in Maryland, “a plaintiff

must [allege] that (1) the employee was discharged; (2) the alleged basis for discharge

violated some clear mandate of public policy; and (3) there is a nexus between the

employee’s conduct and the decision to fire the employee.” Marshall v. Univ. of Md. Med.

Ctr., No. TDC-17-2779, 2020 WL 5106788, at *10 (D.Md. Aug. 31, 2020) (citing Wholey

v. Sears Roebuck, 803 A.2d 482, 489 (Md. 2002)). Maryland courts have further held that

“[d]ischarging an employee solely because that employee filed a worker’s compensation

claim contravenes the clear mandate of Maryland public policy.” Ewing v. Koppers Co.,

537 A.2d 1173, 1175 (Md. 1988)

       Here, Williams has alleged that he was terminated and that his discharge violates “a

clear mandate of public policy, set forth in Maryland Labor & Employment Article, § 9-

1105 which prohibits an employer from terminating an employee who files a Workers

Compensation Claim.” (Compl. ¶ 24). Defendants argue, however, that Williams has failed


                                            14
        Case 1:20-cv-01342-GLR Document 46 Filed 03/22/21 Page 15 of 17



to adequately allege causation—i.e., the nexus between his filing a workers’ compensation

claim and his termination. At bottom, the Court agrees and will dismiss this count.

       Defendants first argue that Williams “fails to allege that he was discharged solely

and directly because he filed a WC claim,” explaining that Williams cannot possibly do so

because “he previously alleged in his [EEOC] Charge of Discrimination, that he was

terminated in retaliation ‘due to [his] disability,’ rather than as a result of his filing a WC

claim.” (Mem. Law Supp. Mot. Dismiss Alt. Summ. J. [“Am. Lumpers Mem.”] at 18, ECF

No. 20-1). The Court disagrees. It is well established that plaintiffs “may set out 2 or more

statements of a claim . . . alternatively or hypothetically,” and a party may “state as many

separate claims . . . as it has, regardless of consistency.” Fed.R.Civ.P. 8(d).

       American Lumpers attempts to circumvent the spirit of Rule 8(d) by noting that it

is not only Williams’ Complaint that is inconsistent, but that his EEOC Charge constitutes

irrevocable testimonial evidence contradicting his allegation that his discharge occurred

because he filed a workers’ compensation claim. However, in one of the cases cited by

American Lumpers, Muench v. Alliant Foodservice, Inc., 205 F.Supp.2d 498 (D.Md.

2002), the plaintiff asserted a wrongful termination count premised on filing a workers’

compensation claim and an ADA claim. Id. at 501. Although the plaintiff in Muench would

undoubtedly have filed an EEOC charge alleging that he was terminated due to his

disability, the Court did not dismiss the workers’ compensation claim on that basis. See id.

at 504–06. Indeed, American Lumpers points the Court to no previous decisions in this or

any other court that have so found.




                                              15
         Case 1:20-cv-01342-GLR Document 46 Filed 03/22/21 Page 16 of 17



        Because Williams’ EEOC Charge is an administrative complaint and a necessary

prerequisite to filing a disability discrimination claim in this Court, it functionally serves

as an alternate pleading. The Court declines to restrict Williams’ ability to plead in the

alternative on the basis of the requirement that he administratively exhaust his alternate

claim. Accordingly, the Court will not dismiss Williams’ wrongful termination claim on

this basis. 6

        As with the previous counts, however, the Complaint lacks the necessary detail to

state a claim for which relief may be granted. Specifically, Williams does not allege that

either Defendant was aware of his workers’ compensation claim at the time it or they

terminated his employment. See Dowe v. Total Action Against Poverty in Roanoke Valley,

145 F.3d 653, 657 (4th Cir. 1998) (“Since, by definition, an employer cannot take action

because of a factor of which it is unaware, the employer’s knowledge that the plaintiff

engaged in a protected activity is absolutely necessary to establish the third element of the

prima facie case.”); Moore v. Balt. City Bd. of Sch. Comm’rs, No. SAG-19-00154, 2020

WL 7027453, at *5 (D.Md. Nov. 30, 2020) (“[Plaintiff] has failed to provide

the requisite specifics—in terms of dates, demographic details, and the knowledge of

relevant decisionmakers—to establish a question of material fact as to retaliation.”).



        6
         The Court also declines to enter judgment for Defendants on the basis of the
evidence American Lumpers attaches to its Motion indicating that Williams was not
terminated. (See Am. Lumpers Mem. at 18–19; Montgomery Aff., ECF No. 19-3). As
discussed above, the Court is reviewing Defendants’ Motions under Rule 12(b)(6) and will
not consider extra-pleading materials. Similarly, the Court declines to consider the
additional allegations relating to this count contained in the affidavit Williams attaches to
his Opposition. (See Am. Lumpers Opp’n at 14; Williams Aff. ¶¶ 8–9).

                                             16
       Case 1:20-cv-01342-GLR Document 46 Filed 03/22/21 Page 17 of 17



       Similarly, it is entirely unclear from the face of the Complaint whether either or both

Defendants made the decision to terminate Williams. (See Compl. ¶ 7 (“Defendants . . .

terminated the Plaintiff on May 17, 2019.”)); see also Proctor v. Wells Fargo Bank, N.A.,

289 F.Supp.3d 676, 691 (D.Md. 2018) (dismissing lawsuit on the basis that it failed to

specify which allegations were directed at which defendant). The net result of these

deficiencies is a Complaint that is “so devoid in factual allegations that it fails

to put the defendant[s] on notice of the claims being asserted against [them] and fails to

state a plausible claim for relief.” Miller v. Montgomery Cnty. Pub. Sch., No. TJS-19-3067,

2020 WL 2097686, at *2 (D.Md. May 1, 2020). Accordingly, the Court will dismiss Count

4.

                                  III.   CONCLUSION

       For the foregoing reasons, the Court will grant Defendants’ Motions to Dismiss

Amended Complaint (ECF Nos. 18, 19). A separate Order follows.

Entered this 22nd day of March, 2021.


                                                       /s/
                                           George L. Russell, III
                                           United States District Judge




                                             17
